Ereeman, J.,
delivered the opinion of the court.
Tin's is an attachment levied on property admitted to- be exempt from execution or attachment in the hands of the head of a family. It is claimed by plaintiff to be liable to- this process under the following facts :
The defendant had resided in the town of -Humboldt, Gibson county, for a number of years, and was keeping a boarding lionse at the time. He had, however, made arrangements to remove to the State of Arkansas, rented a house there, and had put the goods levied on on board the cars, with the purpose of sending them to the place to which he proposed removing.
The circuit judge held defendant was still a citizen of Tennessee, and entitled to- the benefit of our exemption laws. In this he was unquestionably correct. A fixed purpose to change one’s domicile is not such a change as deprives the party of his rights as a citizen of the- state wherein he has obtained a domicile by previous residence. 'To do this he must have carried out that purpose by actual removal from the state.
Affirm the judgment.